DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. (US 10,891,831 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1-11) as explained in the claim chart below.
Claim 1 of Instant Application
Claim 1 of Patent ‘831
Similarities and Differences
A controller of a central control system configured to communicatively interface with a plurality of electronic gaming machines (EGMs), the controller configured to execute instructions stored on a memory, which when 



Differences, the instant application is broader as it does not recite the additional 

a second input field that enables the operator to select a number of cards; a third input field that enables the operator to select a start of a card range; a fourth input field that 

a second input field that enables the operator to select a number of cards; a third input field that enables the operator to select a start of a card range; a fourth input field that 
a sixth input field that enables the operator to select between a same rank and a same suit for the cards defined by the second through the fifth input field, such that each of the target combinations is one of a predefined sub-set of combinations in a predefined sub-set of poker hands;


The claims differ as the instant application is broader as i) it does not include the selection of a custom entry mode for defining the target combinations; ii) the claims further differ in that the fifth input field recites “a relationship” wherein the relationship is analogous to “select between a same rank and a same suit for the cards defined by the second through fifth input field”.
define the plurality of target combinations to include each combination of the cards that satisfies operator input into 



store a counter value and the plurality of target combinations within the memory; initialize the counter value to equal a total number of the plurality of target combinations; cause the plurality of target combinations to be displayed on the display of each of the EGMs;
The claims recite the same steps to store and initial the counter value.

The claims differ in that the ‘831 claim additionally includes the limitation to display the plurality of target combinations on each of the EGMs.
receiving a signal from a first EGM of the plurality of EGMs indicating that the first EGM has executed a game and including information indicative of a first game outcome, the first game outcome defining a combination of cards in a first poker hand, wherein the first poker hand is generated 


The claims differ in that the ‘831 additionally recites crediting a credit balance associated with the EGM

subsequently to crediting the credit balance of the first player, determine if the combination of cards in the first poker hand is one of the predefined sub-set of combinations in the predefined sub-set of poker hands, and, if so, highlight the corresponding one of the plurality of target combinations on the display of each of the EGMs and decrement the counter value by one;

receive a further signal from a second EGM of the plurality of EGMs indicating that the second EGM has executed a further game and including 



subsequently to crediting the credit balance of the second player, determine if the further combination of cards in the second poker hand is another of the predefined sub-set of combinations in the predefined sub-set of poker hands and, if so, highlight the corresponding another of the plurality of target combinations on the display of 


The claims differ in that the ‘831 additionally recites “highlight the corresponding another of the plurality of target combinations on the display”
compare the counter value to a threshold value of zero and;
compare the counter value to a threshold value of zero; and
The same
one of: i) award a bonus to at least one player of the plurality of EGMs if the counter value is equal to the threshold value, or ii) continue to execute one of more additional games on each of the plurality of EGMs to generate one or more additional game outcomes and, in response to the one or more additional game outcomes satisfying others of the plurality of target combinations, decrement the counter until the counter value reaches the threshold value.
one of i) award a bonus to a respective credit balance associated with at least one of the players of the plurality of EGMs if the counter value is equal to the threshold value, or ii) continue to execute one or more additional games on each of the plurality of EGMs to generate one or more additional game outcomes and, in response to the one or more additional game outcomes and, in response to the one or more additional game outcomes satisfying others of the predefined sub-set of combinations in the predefined sub-set of poker hands, highlight corresponding others of the plurality of target 


The claims differ because ‘831 additionally recites “credit balance associated with the players of the EGMS” and “highlight corresponding others of the plurality of target combinations on the displays of the plurality of EGMs”

That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                             /Jay Trent Liddle/Primary Examiner, Art Unit 3715